Lundberg Stratton, J.,
concurring in part and dissenting in part. This case presents this court with the challenge of striking a balance between the need to protect the public from inadequate representation and the public good that is harmed by unnecessary expansions on what Constitutes the practice of law. *162Because I believe that the majority, in attempting to protect the public, misreads the plain language of our statutes, I respectfully dissent from the portion of the decision that affirms the BTA in case Nos. 97-2423, 98-704, 98-758, and 98-984.
Cleveland Bar Assn. v. Middleton (Bd.Commrs.Unauth.Prac.1994), 66 Ohio Misc.2d 9, 642 N.E.2d 71, contains a description of the process of challenging a valuation: “Challenges regarding the valuation of realty are authorized by R.C. 5715.19 and may be initiated by filling out a simple form. In that form, the complaining party notes the permanent parcel number of the subject property, what the claimed value should be, and the reason for the difference between the claimed value and the appraised value. Thereafter, a hearing is held in every case before the appropriate county board of revision. * * * A record is made of the testimony and evidence adduced, in some counties with a court reporter, and in others in a less formal fashion, such as tape recording. The complaint is considered by the three-member board, which is composed of the county auditor, the president of the board of county commissioners, and the county treasurer. Although the board members may be lawyers, typically they are not. The sole issue to be decided by the board is the fair market value of the property. An appeal from a decision of the board of revision may be made either to the BTA pursuant to R.C. 5717.01 or to the court of common pleas pursuant to R.C. 5717.05.” Id. at 11, 642 N.E.2d at 72-73.
The practice of law has generally been defined as encompassing three types of activities: “(1) legal advice and instructions to clients advising them of their rights and obligations; (2) preparation of documents for clients, which requires legal knowledge not possessed by an ordinary layman; and (3) appearing for clients in public tribunals and assisting in the interpretation and enforcement of law, where such tribunals have the power and authority to determine rights of life, liberty, and property according to law.” Mahoning Cty. Bar Assn. v. The Senior Serv. Group, Inc. (Bd.Commrs.Unauth.Prac.1994), 66 Ohio Misc.2d 48, 52, 642 N.E.2d 102, 104.
In Sharon Village Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, I concurred in the majority decision holding that the preparation and filing of a complaint with a board of revision on behalf of a taxpayer constitute the practice of law. Id. at syllabus. In that case, the complaint was filed by a company whose business was making a profit filing valuation complaints, a sort of tax-valuation entrepreneur. Typically, in a manner similar to contingent-fee arrangements, such companies contact landowners and then take a percentage of the savings to the landowner if the valuation challenge is successful. In Sharon Village, I was concerned over matters of accountability, liability, and adequate knowledge of the issues.
*163However, these cases present a very different scenario from Sharon Village and are therefore distinguishable. In the cases currently before this court, the complaint was prepared, signed, and filed by the corporate vice president in case No. 97-2423, by the corporate president and chief executive officer in case No. 98-704, and by the school board’s treasurer in case Nos. 98-758 and 98-984. None of the individuals in question is an attorney, but all are officers of corporations or officers of a school board. All are directly related to the body they represent and all have a fiduciary duty to the body they represent. Thus, there is a level of accountability and protection that did not exist in Sharon Village.
Case Nos. 97-2423 (Mirge Corp.) and 98-704 (Bissett Steel Company)
I would find that the Sharon Village/Union Savings Assn. line of cases is inapplicable to these two corporations because the plain language of R.C. 5715.13 and 5715.19 provides statutory authority for a corporate officer to file a complaint with a county board of revision.
R.C. 5715.19(A)(1)(e) provides that “[a]ny person owning taxable real property in the county or in a taxing district * * * may file such a complaint only with regard to any such determination affecting real property in the county * * (Emphasis added.)
Further, R.C. 5715.19(A)(2) provides that “[njo person, board, or officer shall file a complaint against the valuation or assessment of any parcel that appears on the tax list if it filed a complaint against the valuation or assessment of that parcel for any prior tax year in the same interim period, unless the person, board, or officer alleges that the valuation or assessment should be changed due to one or more of the following circumstances * * *.” (Emphasis added.)
“Person,” as used in R.C. Title 57, is defined by R.C. 5701.01 to include corporations. R.C. 5715.19 also uses the word “officer” in conjunction with the filing party. By using the word “officer,” I believe the General Assembly did not intend that counsel be hired to file such a complaint. Otherwise, the word “officer” would have no purpose in the statute. Therefore, I believe there is clear statutory intent to allow a corporate officer to file a complaint with a county board of revision.
Similarly, R.C. 5715.13 provides that the county board of revision will not decrease a valuation unless “the party affected * * * makes and files with the board a written application * * *, verified by oath, showing the facts upon which it is claimed such decrease should be made.” (Emphasis added.) This court, in Middleton v. Cuyahoga Cty. Bd. of Revision (1996), 74 Ohio St.3d 226, 228, 658 N.E.2d 267, 268, held that a “party affected,” for the purpose of R.C. 5715.13, “is one upon whom the decrease will produce a material influence or effect.” In *164these cases, Barbara Bissett, the President and CEO of the Bissett Steel Company, and Walter Higginbothan, the Vice President of Mirge Corp., officers of their companies, are parties upon whom the decrease will produce a material influence or effect. Accordingly, as the “parties affected” and officers, they are explicitly authorized by statute to file a complaint for decrease in valuation of their corporation’s property with a county board of revision.
Case Nos. 98-758 and 98-984 (Cleveland Heights/University Heights Board of Education)
In case Nos. 98-758 and 98-984, the school board’s treasurer, Robert Burmeister, prepared, signed, and filed several counter-complaints with the county board of revision in response to complaints filed by Melvin and Daryl Ross seeking reduction in valuation of their taxable property. Again, according to the plain language of R.C. 5715.19, “Upon the filing of a complaint under this division, the board of education or the property owner shall be made a party to the action.” R.C. 5715.19(B). Therefore, when the Cleveland Heights/University Heights Board of Education filed its counter-complaint, it became a party to this action and therefore I find its appeal should not have been dismissed by the BTA.
Further, R.C. 5715.19 again states that “[a]ny person owning taxable real property * * *, the board of education of any school district with any territory in the county, * * * may file such a complaint regarding any such determination affecting any real property in the county.” (Emphasis added.) R.C. 5715.19(A). If the board of education can file a complaint pursuant to R.C. 5715.19(A), why could it not file a counter-complaint pursuant to R.C. 5715.19(B)?
A board of education may prepare and file documents only through people. The person designated to deal with these actions is the school board treasurer. R.C. 3313.31 provides that “[a]ll the duties and obligations of the county auditor, county treasurer, or other officer or person relating to the moneys of a school district shall be complied with by dealing with the treasurer of the board of education thereof.” I find that R.C. 3313.31 indicates a legislative intent to allow the treasurer to file a counter-complaint under R.C. 5715.19.
In conclusion, I would find that if a taxpayer, representing himself or herself, has the right to file a complaint, as indicated by Sharon Village, so can a board of education and a corporation, representing itself in a pro se capacity. To hold otherwise, as the majority does, creates a distinction that does not exist in the language of R.C. 5715.19. Just as the corporate officers in Bissett Steel Company and Mirge Corp., the school board treasurer is not an independent third-party who is unrelated to the body he or she is representing. To the contrary, the corporate officers and the school board treasurer are as competent to file these documents as an individual taxpayer would be under .Sharon Village, and they are directly accountable to the body they represent.
*165A syllabus should be read in conjunction with the facts of a specific case. Supreme Court Rules for the Reporting of Opinions, Rule 1(B). Sharon Village dealt with a very different fact pattern involving unrelated “agents.” Therefore, I would distinguish this case from Sharon Village or modify Sharon Village because I believe that Sharon Village should be limited to third-party agents who have no connection with the landowner other “than representation seeking tax reduction, to solicit and file applications pursuant to R.C. 5715.13 with a county board of revision.” Krier v. Franklin Cty. Bd. of Revision (1994), 100 Ohio App.3d 344, 351, 654 N.E.2d 122, 127. To hold otherwise is to ignore the plain language of our statutes, and take the unauthorized practice of law concept too far by turning a simple factual issue, i.e., determining the fair market value of the property, into a “lawyers-only business.” See Middleton, 66 Ohio Misc.2d at 12, 642 N.E.2d at 73.
Accordingly, I concur in the decision to reverse the decision of the BTA in case No. 97-1880, but I would reverse the decisions of the BTA in case Nos. 97-2423, 98-704, 98-758, and 98-984.
Cook, J., concurs in the foregoing opinion.